UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.18-cv-60932-SMITH/VALLE
LUIS JOSE FIGUEROA POLANCO,
Plaintiff,
vs.
IGOR & COMPANY, INC., ET AL.,

Defendants.
/

 

ORDER ADOPTING REPORT AND RECOMMENDATION TO DISTRICT COURT,
GRANTING MOTION FOR DEFAULT JUDGMENT, GRANTING IN PART MOTION
FOR ATTORNEYS’ FEES AND GRANTING IN PART MOTION FOR COSTS

THIS CAUSE is before the Court on the Report and Recommendation to District Judge
[DE 36], in which the Magistrate Judge recommends: (i) granting Plaintiff's Motion for Entry of
Final Default Judgment [DE 30]; (ii) granting in part and denying in part Plaintiffs Verified
Motion for Award of Attorneys’ Fees Against Defendant Out of Time Towing & Recovery, Inc.
[DE 31]; and (iii) granting in part and denying in part Plaintiff's Verified Motion and
Memorandum of Law in Support of Bill of Costs [DE 32]. No objections have been filed to the
Report and Recommendation. Thus, having reviewed, de novo, Magistrate Judge Valle’s Report
and Recommendation, the record, and given that Plaintiff has not objected, it is

ORDERED that

1. The Report and Recommendation to District Judge [DE 36] is AFFIRMED and
ADOPTED.

2. Plaintiff's Motion for Entry of Final Default Judgment [DE 30] is GRANTED.

3. Plaintiff's Verified Motion for Award of Attorneys’ Fees Against Defendant Out of

Time Towing & Recovery, Inc. [DE 31] is GRANTED in part and DENIED in part. Plaintiff
is awarded $13,440.00 in attorneys’ fees.

4. Plaintiffs Verified Motion and Memorandum of Law in Support of Bill of Costs [DE
32] is GRANTED in part and DENIED in part. Plaintiff is awarded $448.75 in costs.

5. The Court will enter a separate judgment against Defendant Out of Time Towing &
Recovery, Inc.

DONE AND ORDERED in Fort Lauderdale, Florida this wB day of August, 2019.

pig —

RODNEY SMI
UNITED STATES DISTRICT JUDGE

 

ce: All parties of record
